Citation Nr: 1741212	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-34 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus? 

2.  Entitlement to service connection for diabetes mellitus on a de novo basis. 

3.  Entitlement to service connection for diabetic retinopathy.  

4.  Entitlement to service connection for a thyroid disability, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for hyperlipidemia/dyslipidemia, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD). 

7.  Entitlement to service connection for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	John E. Walus, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1970.  He had service in Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that the Veteran's claim for service connection for diabetes mellitus has been developed and considered on a de novo basis.  As will be demonstrated, the Veteran's claim for service connection for diabetes mellitus was previously denied in a December 2003 rating decision.  A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been presented to reopen the claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  The issues have been characterized accordingly.  

The record also shows that the Veteran's claim for service connection for dyslipidemia has been considered as part of his claim for service connection for a thyroid condition.  The medical record includes diagnoses of both hypothyroidism as well as hyperlipidemia and dyslipidemia.  As the lipidemia diagnoses are distinct from the thyroid diagnosis, the Board will consider entitlement to service connection for these conditions on a separate basis.  The issues have been listed to reflect this change.  

The issues of entitlement to service connection for diabetes mellitus, diabetic retinopathy, a thyroid disability, PTSD, and an anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was initially denied in a December 2003 rating decision; the Veteran did not submit a notice of disagreement within one year of notice of this decision, and new and material evidence was not received during the one year appeal period.  

2.  The basis for the December 2003 denial of service connection for diabetes mellitus is that the Veteran's diabetes mellitus is type 1, which is not presumed to be the result of his herbicide exposure in Vietnam; evidence received since December 2003 includes diagnosis of diabetes mellitus type 2 from several VA medical providers.  

3.  The Veteran has a diagnosis of hyperlipidemia, which is a form of dyslipidemia; however, this is considered a laboratory reading and not a chronic disability for VA compensation purposes. 


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016). 

2.  Evidence received since December 2003 is new and material, and the claim for service connection for diabetes mellitus is reopened.  38 C.F.R. § 3.156(a) (2016). 

3.  Hyperlipidemia/dyslipidemia, to include as secondary to diabetes mellitus, is not a disease, disability, or injury for which applicable law permits the award of service connection.  U.S.C.A. §§ 101 (16), 105(a), 1110, 1131 (West 2014); 38 C.F.R. § 3.303(c) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this case, the Veteran was provided with a notification in a July 2012 letter provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

Regarding the duty to assist, the Board notes that the Veteran has been afforded a VA examination of his hyperlipidemia/dyslipidemia, and the examiner provided an opinion as to the etiology of this disability.  The Veteran's VA treatment records have been obtained, and he denies having received any private treatment.  As noted, the Veteran provided testimony pertinent to his claims at a hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.


New and Material

The Veteran contends that new and material evidence has been received to reopen his previously denied claim for service connection for diabetes.  

The record shows that the Veteran's original claim for service connection for diabetes was first denied in December 2002.  After the receipt of additional evidence, a December 2003 rating decision continued the denial of service connection.  The Veteran was notified of this decision in December 2003.  He did not submit a notice of disagreement with this decision within one year of receipt of the letter.  Moreover, new and material evidence was not received within the one year period to appeal.  Therefore, the December 2003 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, the evidence considered by the December 2003 rating decision included VA treatment records dating from 1999 to 2002.  10/24/2002 VBMS, Capri, p. 1.  The basis for the denial is that the Veteran's diabetes mellitus is type 1, and therefore not presumed to be the result of his exposure to herbicides such as Agent Orange in Vietnam, and it was not incurred in service.  See 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  

The evidence received since December 2003 includes VA treatment records that contain many diagnoses of diabetes mellitus type 2.  These include diagnoses of type 2 from the same nurse practitioner who made the 1999 diagnosis of type 1 relied on by the December 2003 decision.  3/22/2012 VBMS, Capri, p. 6.  Furthermore, type 2 was diagnosed by several VA medical doctors.  See 3/22/2012 VBMS, Capri, p. 4; 3/22/2012 VBMS, Capri, p. 6.  

The Board finds that these records are both new and material.  They are new because they include information that was not previously considered by the December 2003 decision makers.  They are material because the lack of this information - a diagnosis of diabetes mellitus, type II - was a basis for the prior final denial.  As will be seen, the Board acknowledges that it is unclear exactly which type of diabetes mellitus the Veteran has developed and thus VA's duty to assist has been triggered.  However, the newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board finds that new and material evidence has been received, and the Veteran's petition to reopen is granted. 

The Veteran's claim for service connection for diabetes mellitus on a de novo basis will be addressed in the remand section at the end of this decision. 

Service Connection

The Veteran contends that he has developed hyperlipidemia, which is a form of dyslipidemia, due to active service.  He believes that this disability has developed as a result of his diabetes mellitus, which he also believes is the result of herbicide exposure in service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

A disability which is proximately due to or the result of a service-connected disease or injury or aggravated by such, shall be service connected.  38 C.F.R. § 3.310.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The evidentiary record establishes that the Veteran has been diagnosed with a dyslipidemia in the form hyperlipidemia.  See 6/27/2013 VBMS, Capri, pp. 1, 19.  

However, this finding is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101 (16), 105(a), 1110, 1131; 38 C.F.R. § 3.303 (c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (stating that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability, thus in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, an award of service connection for dyslipidemia in the form hyperlipidemia is not warranted as a matter of law.


(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus; the petition to reopen is granted and the appeal is allowed to this extent only 

Service connection for hyperlipidemia/dyslipidemia, to include as secondary to diabetes mellitus, is denied. 


REMAND

The Veteran contends that he has developed diabetes mellitus type 2 due to herbicide exposure in Vietnam.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

As noted, there is contradictory evidence as to whether the Veteran's diabetes mellitus is type 1 or type 2.  To assist the Veteran in the development of his claim, he was afforded a VA examination for diabetes in July 2012 which states that the Veteran had been diagnosed with type 2 in 1994 or 1995.  However, this same examiner, a nurse practitioner, was then asked to provide an opinion as to whether the Veteran's diabetes is type 1 or type 2.  In a December 2012 addendum, she opined that the Veteran has type 1, and said that her earlier diagnosis of type 2 had been based on the diagnoses of type 2 in the record.  She then provided reasons and bases as to why she believed the Veteran has type 1 instead of type 2, including the fact that the Veteran has been taking insulin which failed to control his diabetes which is seen in type 1 "more so" than type 2.  She also said that the initial diagnoses had been type 1 and not type 2.  12/20/2012 VBMS, VA Examination, 
p. 5.  

However, the Board observes that there are at least two VA medical doctors who have diagnosed the Veteran as having diabetes mellitus type 2.  These include doctors who treat the Veteran on a regular basis.  Furthermore, the nurse practitioner who diagnosed the Veteran with type 1 in 1999 has at times diagnosed the Veteran with type 1 and at other times type 2, with the more recent diagnoses being type 2.  This raises the possibility that the initial diagnosis of type 1 was an error.  There is no indication that the December 2012 nurse practitioner has any special training in the treatment of diabetes or the field of endocrinology.  Given the importance of the accuracy of the diagnosis to the Veteran's claim, the Board finds that an additional opinion and, if deemed necessary, an examination by a medical doctor with some expertise in this area is required.  

As the Veteran's claims for service connection for a thyroid disorder and diabetic retinopathy are intertwined with the claim for service connection for diabetes, any decision in those matters is deferred until the claim for service connection for diabetes mellitus is ready for adjudication.  Furthermore, the Board finds that an additional opinion from the examiner regarding the etiology of the thyroid disorder would be helpful to the adjudication of this issue.  

Turning to the Veteran's claim for service connection for PTSD, the Veteran was afforded a VA PTSD examination in August 2012.  The examiner agreed that the Veteran had been exposed to stressors sufficient to support a diagnosis of PTSD while in Vietnam.  However, the examiner also found that he did not meet the diagnostic criteria for PTSD.  Instead, the diagnosis was an anxiety disorder, which the examiner opined was not related to active service.  8/9/2012 VBMS, 
VA Examination, #1 and #2, p. 1.  

Since August 2012, there are VA treatment records that include diagnoses of PTSD.  A February 2013 diagnosis of PTSD by a social worker is co-signed by a VA psychiatrist.  In May 2013, the social worker specifically stated that the August 2012 VA examination's report of not meeting the criteria for PTSD was not consistent with prior VA records or the Veteran's current symptoms.  6/27/2013 VBMS, Capri, pp. 25, 43.  Finally, a June 2015 private examination by a licensed psychologist diagnosed the Veteran with PTSD.  She also states that the PTSD was more likely than not due to traumas in service, although these traumas were not listed or discussed.  7/29/2015 VBMS, Third Party Correspondence, p. 1.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  38 C.F.R. § 3.303(f)(3).  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The June 2015 private examiner is the only examiner to expressly link to the Veteran's diagnosis of PTSD to his experiences in Vietnam.  She did not link the PTSD to any specific verified stressor.  By regulation, for the purposes of service connection, only a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted can confirm that a claimed stressor is sufficient to support a diagnosis of PTSD and then relate a diagnosis of PTSD to the stressors if the those stressors are related to fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.303(f)(3).  However, given her findings, as well as the additional diagnoses of PTSD in the VA treatment records, the Board finds that the Veteran should be afforded a new VA PTSD examination.  As his claim for service connection for an anxiety disorder may be affected by the examination, a decision in that matter is deferred.  

Accordingly, the case is REMANDED for the following actions:

1.  Forwarded the claims file to a VA endocrinologist (or a private endocrinologist on a fee basis if a VA endocrinologist is not available) in order to determine ascertain whether the Veteran has diabetes mellitus type 1 or type 2.  After a review of the Veteran's medical records, the examiner should provide the following opinions: 

a) Is it as likely as not that the correct diagnosis of the Veteran's diabetes is diabetes mellitus type 2?  

b) If it is determined that the correct diagnosis is diabetes mellitus type 1, is it as likely as not that this disability was incurred during or due to active service?  

c) Does the Veteran have a confirmed diagnosis of a thyroid disability?  Is it as likely as not that the hypothyroidism diagnosed in the Veteran's VA treatment records was incurred during or due to active service?  

d) If it is determined that the correct diagnosis is diabetes mellitus type 2, is it as likely as not that the hypothyroidism diagnosed in the Veteran's VA treatment records was incurred due to the diabetes mellitus type 2?  If diabetes mellitus type 2 did not cause the hypothyroidism, is it as likely as not that it aggravated (increased in severity beyond the natural progression) the hypothyroidism?

A comprehensive rationale is to be provided for all opinions/conclusions.  If the VA clinician finds that a physical examination of the Veteran is required in order to provide the requested opinions, then an examination should be scheduled.  If the VA clinician is unable to provide an opinion without resorting to speculation, then state whether the inability is due to the limits of the clinician's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  Schedule the Veteran for a VA PTSD examination.  If possible, this should be provided by a VA mental health clinician who has not previously examined the Veteran.  All indicated tests and studies should be conducted.  The claims file must be provided to the examiner, and the examination report must reflect it has been reviewed.  At the conclusion of the record review and examination, the examiner should provide the following opinions: 

a) Are the Veteran's claimed stressors sufficient to support a diagnosis of PTSD?  In making this determination, the examiner should state whether or not the stressors were due to the fear of hostile military or terrorist activity.  

b) If the answer to (a) is yes, is it as likely as not that the Veteran currently meets the criteria for a diagnosis of PTSD?  Is it as likely as not that any current diagnosis if PTSD was incurred in or due to active service?  

c) If the Veteran does not meet the criteria for PTSD, please discuss the diagnoses of PTSD in the VA treatment records dating from 2013 as well as the June 2015 diagnosis of PTSD by a private examiner.  Were these diagnoses in error, or did the PTSD resolve?  If the PTSD resolved, is it as likely as not the PTSD was incurred due to service?  

d) Does the Veteran have a diagnosis of any other psychiatric disability?  If so, for each diagnosis is it as likely as not that it was incurred during or due to active service?  Is it as likely as not that it was incurred or aggravated due to the Veteran's service-connected ischemic heart disability?  

A comprehensive rationale is to be provided for all opinions/conclusions.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

3.  After the requested development has been completed, readjudicate the claims for service connection for diabetes, diabetic retinopathy, a thyroid disability, PTSD, and an anxiety disorder.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


